“<* Sworn to before me and signed in my presence,

Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 1 of 19

FILED

Nov ~6 2019

NDER SHIN
T RQURT

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Western District of Oklahoma

    

RivicLitA RE

    
 
 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Black iPhone cell phone, Model A1784, FCC ID:
BCG-E3092A, IC:579C-E3092A

Case No. MJ-19- 5%5 -P

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated by reference herein.
located in the Western District of _ Oklahoma | _, there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence ofa crime;
O contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Distribution Methamphetamine, a schedule I! controlled substance

The application is based on these facts: ;
See attached Affidavit, which is incorporated by reference herein.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ___) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. _.

 

ELSA CASTRO, Task Force Offices BEA _

Printed-name-and title

Date: i) 19

City and state: Oklahoma City, Oklahoma ___ GARY M. PURCELL, U.S. Magistrate Judg

; Printed name and title

   
 

 

ad

 

 
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 2 of 19

 

 
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 3 of 19

ATTACHMENT A
DESCRIPTION OF DEVICE TO BE SEARCHED

The property to be searched is a black iPhone Cell Phone, Model A1784, FCC ID:
BCG-E3092A, IC: 579C-E3092A, hereinafter the “Device”. The Device is currently

located in secure evidence storage at DEA Oklahoma City located, at 901 NE 1224 Street,
Ste 210, Oklahoma City, Oklahoma.

The warrant authorizes the forensic examination of the Devise for the purpose of
identifying the electronically stored information described in Attachment B.

iPhone Cell Phone, Model A1784, FCC ID: BCG-E3092A, IC: 579C-E3092A

 

rae
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 4 of 19

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED
1. All records on the Device described in Attachment A that relate to
violations of Title 21 U.S.C. § 841 (21 U.SC. §§ 841 (a)(1)) involving Hector Mario
ESPARZA, including:
a. lists of customers and related identifying information including images and
videos;

b. types, amounts, and prices of drugs smuggled as well as dates, places, and

amounts of specific transactions;

c. any information related to sources of drugs (including names, addresses,

phone numbers, or any other identifying information);

d. all bank records, checks, credit card bills, account information, and other

financial records.

2. Evidence of user attribution showing who used or owned the Device at the
time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser history
and cookies, “bookmarked” or “favorite” web pages, search terms that the

user entered into any Internet search engine, and records of user-typed web

Lx

SL

addresses.
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 5 of 19

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form.

ec
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 6 of 19

IN THE UNITED STATES DISTRICT COURT
a! FOR THE WESTERN DISTRICT OF OKLAHOMA
IN THE MATTER OF THE SEARCH OF A
BLACK IPHONE CELL PHONE, MODEL
A1784, FCC ID: BCG-E3092A, IC:579C-

E3092A, CURRENTLY LOCATED IN Case No.
SECURE EVIDENCE STORAGE AT THE
DEA OFFICE IN OKLAHOMA CITY, OK

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Elsa Castro, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
property— electronic Device—which is currently in law enforcement possession, and the
extraction from that property of electronically stored information described in

Attachment B.

2. I have been a Peace Officer since September 2012. I am currently
employed by the Oklahoma Bureau of Narcotics and Dangerous Drugs Control
(hereinafter referred to as OBNDD) as a full-time Peace Officer and Narcotics Agent and
have been employed since September 24, 2012. In July 2018, I was assigned to Drug
Enforcement Agency (hereinafter referred to as DEA) HIDTA in Oklahoma City,

Oklahoma and continue to work in that assignment on the date of this affidavit.
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 7 of 19

3. My experience includes but is not limited to participating in debriefs
relating to narcotics investigations, conducting physical surveillance, conducting English
and Spanish interviews, and monitoring wiretaps. I have also acted in an undercover
capacity where I have purchased drugs in hand-to-hand transactions with drug dealers. I
am familiar with techniques and operations of those involved in the drug trade and their
day-to-day activities. I have also monitored on court-ordered wiretap investigations,
conspiracies, and “common” street level buys where telephone communications were
intercepted that involved the distribution of controlled dangerous substances. This
activity included both the observations of audio calls and text messages on numerous
occasions. I have received training in narcotics investigations such as the Basic CLEET
Academy, OBNDD Narcotics Investigators School, Advanced Vehicle Contraband
Concealment Course, Basic Clandestine Laboratory Safety and Site Safety Officer,
Advanced Undercover Techniques and Survival for Women, and Exploitation of Stored
Internet Communication Records and Real Time Intercept Capabilities, as well as courses
dealing with the importation of narcotics from the southwest border of the United States
and the realities of undercover operations.

4. I have participated in numerous investigations involving individuals who
have been involved and have personal knowledge of transporting and concealing
narcotics, as well as, the amassing, spending, converting, transporting, distributing,

laundering and concealing of proceeds from narcotics trafficking and smuggling.
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 8 of 19

5. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit
is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

6. The property to be searched is a black iPhone Cell Phone, Model A1784,
FCC ID: BCG-E3092A, IC: 579C-E3092A, hereinafter the “Device.” The Device is
currently located in secure evidence storage at DEA Oklahoma City, located at 901 NE

122" Street, Ste 210, Oklahoma City, Oklahoma.

7, The applied-for warrant would authorize the forensic examination of the
Device for the purpose of identifying electronically stored data particularly described in

Attachment B.
PROBABLE CAUSE

8. The Device were seized incident to arrest from Hector Mario ESPARZA
for a violation of 21 U.SC. § 841 (a)(1), Distribution of Methamphetamine, a Schedule II

controlled substance.

9. The purpose of the following affidavit is to provide probable cause to

support a search of Hector Mario ESPARZA phone and to establish he violated 21 U.SC.
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 9 of 19

§ 841 (a)(1), Distribution of Methamphetamine, a Schedule II controlled substance.
Since this affidavit is being submitted for the limited purpose of establishing probable
cause for the search of the Device, I have not included each and every known fact
regarding the instant investigation. More specifically, I have set forth only pertinent facts
that I believe are necessary to establish probable cause that ESPARZA committed the
violation of 21 U.SC. § 841 (a)(1) and used as an instrumentality the Device as outlined

below.
FACTS SUPPORTING PROBABLE CAUSE

10. On October 17, 2019, an arrest warrant was issued by the United States
District Court, Western District of Oklahoma, for ESPARZA for the Distribution of
Methamphetamine, a Schedule II controlled substance, a violation of 21 U.SC. § 841
(a)(1).

11. On November 1, 2019, ESPARZA was arrested by members of the DEA
OKC HITDA group. ESPARZA was at his place of employment, Lopez Foods located
at 9500 N.W. 4" Street, Oklahoma City, Oklahoma. The Device was seized incident to
arrest from ESPARZA’s locker located at his place of employment. The Lopez Foods
security personnel indicated that each employee had their own locker. The Lopez Foods
Security personnel retrieved the Device, ESPARZA’s wallet and keys from

ESPARZA’s locker.
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 10 of 19

12. On November 1, 2019, DEA OKC HITDA members assisted United States
Probation Officers conduct a search of ESPARZA’s residence. ESPARZA is currently
on federal probation. During the search, probation offices and DEA agents located
approximately 621.8 gross grams of methamphetamine in the master bedroom dresser
drawer.

13. A presumptive field test on a sample of the methamphetamine was
conducted with positive results confirming the presence of methamphetamine.

14. The Device is currently located in secure evidence storage at DEA
Oklahoma City, located at 901 NE 122" Street, Ste 210, Oklahoma City, Oklahoma. In
my training and experience, I know that the Device have been stored in a manner in
which its contents are (to the extent material to this investigation) in substantially the

same state as they were when the Device first came into the possession of DEA.

15. Based on my training, experience, and research; I know that the Device has
capabilities that allow them to serve as a wireless telephone, digital camera, portable
media player, GPS navigation device, and PDA. In my training and experience,
examining data stored on a Device of this type can uncover, among other things, evidence

that reveals or suggests who possessed or used the device.

16. From my training and experience, I know that drug smuggling is often a

conspiratorially crime. Individuals who possess controlled substances with the intent to
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 11 of 19

deliver them typically do so in groups with the assistance of others. Drug smugglers
often use their cell phones to communicate with other members of the drug trafficking
organization. Records of these communications and the contact information of the

smugglers are often saved in the individual’s phone.

17. An examination can reveal the approximate location of the Device and the
user by associating a specific date and time with: historical GPS data, historical cell-site
data, and logs of Wi-Fi networks. Additionally, an examination can reveal the Device
unique identifiers (phone number, IMEI, IMSI, etc.). These unique identifiers can be
used to compel material records from the cell phone service provider such as call logs,

billing information, and historical cell-site data.

18. From my training and experience, I know it is common for individuals who
illegally possess controlled substances to conceal the contraband in secure locations
within their residence, motor vehicles, and other real property over which they have

dominion and control.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

19. | Based on my knowledge, training, and experience, I know that electronic
Device can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This
Case 5:19-mj-00585-P Document 1 Filed 11/06/19 Page 12 of 19

information can sometimes be recovered with forensics tools.

20. There is probable cause to believe that things that were once stored on the

Device may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored
for years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because
when a person “deletes” a file on a computer, the data contained in the file
does not actually disappear; rather, that data remains on the storage medium

until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before they
are overwritten. In addition, a computer’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file.
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 13 of 19

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of
how a computer has been used, what it has been used for, and who has used
it. To give a few examples, this forensic evidence can take the form of
operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete this
evidence, because special software is typically required for that task.

However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

21. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the Device were used, the purpose of their use, who used them, and
when. There is probable cause to believe that this forensic electronic evidence might be

on the Device because:
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 14 of 19

a. Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or of a deleted portion
of a file (such as a paragraph that has been deleted from a word processing file). Web
browsers, e-mail programs, and chat programs store configuration information on the

storage medium that can reveal information such as online nicknames and passwords.

b. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic Device were used, the purpose of

their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data
stored on a computer is evidence may depend on other information stored
on the computer and the application of knowledge about how a computer

behaves. Therefore, contextual information necessary to understand other
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 15 of 19

evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium.

22. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Device
consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans of the entire medium,
that might expose many parts of the Device to human inspection in order to determine

whether it is evidence described by the warrant.

23. Manner of execution. Because this warrant seeks only permission to
examine a Device already in law enforcement’s possession, the execution of this warrant
does not involve the physical intrusion onto a premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the

day or night.

10
Case 5:19-mj-00585-P Document 1 Filed 11/06/19 Page 16 of 19

CONCLUSION

24. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to seek the items

described in Attachment B.

 

LSA C O
Task Force Officer
Drug Enforcement Administration

SUBSCRIBED AND SWORN to before me on this a day of November 2019.

  
  

 

GARY M. BURCELL
United States Magistrate Judge

1]
Case 5:19-mj-00585-P Document 1 Filed 11/06/19 Page 17 of 19

ATTACHMENT A
DESCRIPTION OF DEVICE TO BE SEARCHED

The property to be searched is a black iPhone Cell Phone, Model A1784, FCC ID:
BCG-E3092A, IC: 579C-E3092A, hereinafter the “Device”. The Device is currently
located in secure evidence storage at DEA Oklahoma City located, at 901 NE 122"4 Street,
Ste 210, Oklahoma City, Oklahoma.

The warrant authorizes the forensic examination of the Devise for the purpose of
identifying the electronically stored information described in Attachment B.

iPhone Cell Phone, Model A1784, FCC ID: BCG-E3092A, IC: 579C-E3092A

 

oh
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 18 of 19

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED
1. All records on the Device described in Attachment A that relate to
violations of Title 21 U.S.C. § 841 (21 U.SC. §§ 841 (a)(1)) involving Hector Mario
ESPARZA, including:
a. lists of customers and related identifying information including images and
videos;

b. types, amounts, and prices of drugs smuggled as well as dates, places, and

amounts of specific transactions;

c. any information related to sources of drugs (including names, addresses,

phone numbers, or any other identifying information);

d. all bank records, checks, credit card bills, account information, and other

financial records.

2. Evidence of user attribution showing who used or owned the Device at the
time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser history
and cookies, “bookmarked” or “favorite” web pages, search terms that the
user entered into any Internet search engine, and records of user-typed web

addresses.

de
Case 5:19-mj-00585-P Document1 Filed 11/06/19 Page 19 of 19

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form.
